Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to communication filed on 04/05/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2021 were filed after the mailing date of the Notice of Allowance on 04/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 38-64 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art submitted in the Information Disclosure Statements (IDS) filed on 04/05/2021 do not teach or render obvious the claimed invention, particularly the features of “performing a type inspection of the one or more sub-objects to determine a respective type of the one or more sub-objects, the types based on one or more functions to be performed by the respective one of the one or more sub-objects; building a type graph based on the type inspection of the one or more sub-objects, the type graph corresponding to the composite object” recited in independent claim 50.  Independent claims 38 and 60 recite similar features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LAI whose telephone number is (571)270-3236.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael C. Lai
Art Unit 2457
Phone: (571) 270-3236
Fax:     (571) 270-4236

/MICHAEL C LAI/
Primary Examiner, Art Unit 2457